Filed 2/27/14 Christiana v. Plotkin CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


JOHN THOMAS CHRISTIANA,                                              B244862

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. SC115862)
         v.

GORDON PLOTKIN,

         Defendant and Respondent.




         APPEAL from orders and a judgment of the Superior Court of Los Angeles
County. Bobbi Tillmon, Judge. Affirmed.
         John Thomas Christiana, in pro. per., for Plaintiff and Appellant.
         Herzfeld & Rubin, Michael A. Zuk and Daniel H. Abrahamian for Defendant and
Respondent.


                          _________________________________________
       This civil suit has been brought by a former defendant in a criminal action, John
Thomas Christiana, against a psychiatrist, Gordon Plotkin, M.D. Christiana’s public
defender declared a doubt as to Christiana’s competency to stand trial. At the request of
the public defender, Dr. Plotkin evaluated Christiana’s competency to stand trial and
made a written report to the public defender that Christiana would be unable to assist his
counsel in the conduct of a defense in a rational manner. The public defender submitted
the report to the trial court, which agreed with Dr. Plotkin’s conclusion. Later, Dr.
Plotkin testified at a telephonic court hearing pursuant to Penal Code section 1370,
subdivision (a)(2)(B)(i)(III) as to whether Christiana should be medicated involuntarily
while confined to a state hospital.
       Christiana sued Dr. Plotkin in this civil action for damages arising from
Dr. Plotkin’s report and testimony at the hearing. Dr. Plotkin filed an anti-SLAPP
motion. The trial court granted the anti-SLAPP motion and awarded Dr. Plotkin his
attorney fees. In consolidated appeals, Christiana now challenges the granting of the
anti-SLAPP motion and the award of attorney fees.1
       We hold that the trial court properly granted the anti-SLAPP motion because Dr.
Plotkin’s report and testimony were protected under the anti-SLAPP law, as having been
provided in a judicial proceeding and Christiana did not establish a likelihood of
prevailing on the merits. Christiana could not do so, as Dr. Plotkin’s report and
testimony were privileged under Civil Code section 47, subdivision (b)(1). We also
conclude that the trial court did not err in its award of attorney fees. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Christiana was a defendant in a criminal action. His public defender declared a
doubt about his competency to stand trial and asked the court to authorize funds so that
her chosen psychiatrist, Dr. Plotkin, could conduct a psychiatric evaluation and prepare a
report as to Christiana’s competency pursuant to Penal Code sections 1367 et seq. The
court did so. Dr. Plotkin met with Christiana and “relayed to Mr. Christiana that the

       1 On May 1, 2013, B246753 and B244862 were consolidated for purposes of one
brief, oral argument, and decision to be filed under B244862.

                                              2
purpose of the evaluation was to determine his competency to stand trial and that the
purpose of the evaluation was not for [Dr. Plotkin] to provide any type of medical and/or
psychiatric care to him.” Dr. Plotkin interviewed and evaluated Christiana and made a
written report to the public defender.
       The report stated that Christiana would be unable to assist his counsel in the
conduct of a defense in a rational manner. In particular: “[I]t is his ability to assist
counsel in conducting his defense in a rational manner which is clearly impaired. When
one is suffering from paranoid delusions and has, in fact, had his behaviors controlled by
these delusions (and hallucinations), it is entirely possible, if not likely, that he will edit
or withhold data to his attorney as a consequence of the symptoms of his mental illness.
His delusions incorporate courtroom participants, government agencies, custody/law
enforcement individuals, and one cannot fully determine if this extends far beyond this
already complicated web. Because of this, I concur with Dr. Dogr[i]s that he is unable to
cooperate with counsel as a direct result of the paranoia, hallucinations and delusions. . . .
[¶] Therefore, it is my opinion that Mr. Christiana has a major mental disorder and is not
competent at this time due to his inability to assist counsel in conducting his defense in a
rational manner.” The public defender submitted the report to the trial court, which
received it and agreed with Dr. Plotkin’s conclusion.
       Later, Dr. Plotkin testified telephonically at a hearing pursuant to Penal Code
section 1370, subdivision (a)(2)(B)(i)(III) as to whether Christiana should be treated
involuntarily with psychotropic medications while confined to a state hospital.
Christiana’s public defender offered the testimony of Dr. Plotkin. He testified, inter alia,
that administration of psychotropic medication had a 75 percent likelihood of returning
defendant to competence. (People v. Christiana (2010) 190 Cal.App.4th 1040, 1048.)
The criminal court ordered that Christiana be medicated involuntarily and issued a
commitment order fixing a maximum term of confinement of Christiana in the state
hospital at three years. Christiana appealed the orders. The Court of Appeal affirmed the
order of commitment but reversed the order authorizing involuntary administration of
medication because it was not supported by sufficient evidence. (Id. at pp. 1052–1053.)

                                                3
       Dr. Plotkin declared, “I never had a psychiatrist-patient relationship with
Mr. Christiana and my forensic evaluation of Mr. Christiana was strictly for purposes of
providing a competency opinion regarding Mr. Christiana’s ability to stand trial.”
       Christiana filed this civil action against Dr. Plotkin. His original form complaint
is titled “Malpractice” and alleges general negligence, intentional tort, and fraud causes
of action, all arising from Dr. Plotkin’s written report to the public defender and
testimony at the hearing concerning involuntary medication. Christiana alleges that he
was damaged, inter alia, because Dr. Plotkin’s actions caused him to be committed to a
state mental hospital, which had legal ramifications and caused embarrassment.
       After the filing of the anti-SLAPP motion, Christiana attempted to amend his
complaint. Although he sought to add a variety of new legal theories, all the causes of
action stemmed from Dr. Plotkin’s written report and testimony. Christiana does not
allege that Dr. Plotkin provided psychiatric or medical treatment to him. The civil trial
court did not permit Christiana to amend. However, in his opposition to the anti-SLAPP
motion, Cristiana made arguments similar to the allegations contained in the proposed
first amended complaint.
       The civil trial court granted the anti-SLAPP motion filed by Dr. Plotkin, entered
judgment, and subsequently awarded $22,597.50 in attorney fees to Dr. Plotkin.
       Christiana filed these consolidated appeals from the order granting the anti-SLAPP
motion, the order awarding attorney fees, and the judgment.
       Christiana filed a request for judicial notice of his “original Complaint filed with
the Court in the above-entitled Case Number SC 115862.” We take judicial notice of the
complaint and the proposed first amended complaint in the superior court file pursuant to
Evidence Code section 452, but not the exhibit attached to the request for judicial notice.
       Dr. Plotkin also filed a request for judicial notice of certain court records, of which
we take judicial notice pursuant to Evidence Code section 452.




                                              4
                                       DISCUSSION
A.     Pertinent anti-SLAPP law
       We review the order granting the anti-SLAPP motion de novo. (See Flatley v.
Mauro (2006) 39 Cal.4th 299, 325–326.)
       “‘The Legislature enacted the anti-SLAPP statute to protect defendants . . . from
interference with the valid exercise of their constitutional rights, particularly the right of
freedom of speech and the right to petition the government for the redress of
grievances.’” (Contemporary Services Corp. v. Staff Pro Inc. (2007) 152 Cal.App.4th
1043, 1052.)
       The statute provides that “[a] cause of action against a person arising from any act
of that person in furtherance of the person’s right of petition or free speech under the
United States Constitution or the California Constitution in connection with a public issue
shall be subject to a special motion to strike, unless the court determines that the plaintiff
has established that there is a probability that the plaintiff will prevail on the claim.”
(Code Civ. Proc., § 425.16, subd. (b)(1).) The statute is to “be broadly construed to
encourage continued participation in free speech and petition activities.” (Wanland v.
Law Offices of Mastagni, Holstedt & Chiurazzi (2006) 141 Cal.App.4th 15, 22; Code
Civ. Proc., § 425.16, subd. (a).)
       Code of Civil Procedure section 425.16, subdivision (e)(1) states: “As used in [the
anti-SLAPP statute,] ‘act in furtherance of a person’s right of petition or free speech
under the United States or California Constitution in connection with a public issue’
includes: (1) any written or oral statement or writing made before a . . . judicial
proceeding . . . .” All petitioning activities are, per se, matters of public significance.
(Briggs v. Eden Council for Hope & Opportunity (1999) 19 Cal.4th 1106, 1121–1122.)
Thus, as to written or oral statements to a court, no inquiry as to the public significance of
the statement is required.
       In ruling on an anti-SLAPP motion, a trial court engages in a two-step process. As
that first step, the court decides whether defendant has made a threshold showing that the
cause of action arises from protected activity. The moving defendant bears the burden of

                                               5
establishing this prerequisite to anti-SLAPP protection. (Equilon Enterprises v.
Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67.)
       “To determine the applicability of . . . the anti-SLAPP statute, [courts] look to the
gravamen of the instant action. . . . [T]he gravamen of an action is the allegedly wrongful
and injury-producing conduct, not the damage which flows from said conduct.”
(Renewable Resources Coalition, Inc. v. Pebble Mines Corp. (2013) 218 Cal.App.4th
384, 387; Trapp v. Naiman (2013) 218 Cal.App.4th 113, 121.)
       If the defendant makes the required showing that the plaintiff’s cause of action
arises from activity protected by the anti-SLAPP statute, the second step requires that the
plaintiff establish through admissible evidence a probability of prevailing on the cause of
action. (Code Civ. Proc., § 425.16, subd. (b)(1); Robertson v. Rodriguez (1995) 36
Cal.App.4th 347, 355.)
       “[P]laintiffs’ burden in opposing an anti-SLAPP motion [is] to substantiate each
element of their cause of action . . . .” (Balzaga v. Fox News Network, LLC (2009) 173
Cal.App.4th 1325, 1337.) In addition, there is some authority that plaintiff must present
evidence that defeats any privilege or other legal defense asserted by the defendant. (No
Doubt v. Activision Publishing, Inc. (2011) 192 Cal.App.4th 1018, 1029, fn. 4.)
Alternatively, defendant may bear that burden. (Ibid.) The plaintiff must make his
showing through “‘competent and admissible evidence.’” (Gilbert v. Sykes (2007) 147
Cal.App.4th 13, 26.) Declarations “that lack foundation or personal knowledge, or that
are argumentative, speculative, impermissible opinion, hearsay, or conclusory are to be
disregarded.” (Ibid.)
       Code of Civil Procedure section 425.16, subdivision (c)(1) provides that, with
exceptions inapplicable here, “a prevailing defendant on a special motion to strike shall
be entitled to recover his or her attorney’s fees and costs.” Where a party challenges the
amount of the award, review is for abuse of discretion. “With respect to the amount of
fees awarded, there is no question our review must be highly deferential to the views of
the trial court. . . . As our high court has repeatedly stated, ‘“‘[t]he “experienced trial
judge is the best judge of the value of professional services rendered in his [or her] court,

                                               6
and while his judgment is of course subject to review, it will not be disturbed unless the
appellate court is convinced that it is clearly wrong” — meaning that it abused its
discretion.’”’” (Children’s Hospital & Medical Center v. Bontá (2002) 97 Cal.App.4th
740, 777, citations omitted.) “The law is clear . . . that an award of attorney fees may be
based on counsel’s declarations, without production of detailed time records.” (Raining
Data Corp. v. Barrenechea (2009) 175 Cal.App.4th 1363, 1375.)
B.     Pertinent law concerning the litigation privilege
       Civil Code section 47, subdivision (b)(2) confers a privilege against civil liability
for statements made in judicial proceedings. The purposes of the privilege, and its intent
to protect persons from the threat of liability in connection with their statements in
judicial proceedings, were explained in Silberg v. Anderson (1990) 50 Cal.3d 205
(Silberg): “The principal purpose of [Civil Code] section 47[, subdivision (b)] is to
afford litigants and witnesses the utmost freedom of access to the courts without fear of
being harassed subsequently by derivative tort actions. . . . [¶] Section 47[, subdivision
(b)] promotes the effectiveness of judicial proceedings by encouraging ‘open channels of
communication and the presentation of evidence’ in judicial proceedings. . . . A further
purpose of the privilege ‘is to assure utmost freedom of communication between citizens
and public authorities whose responsibility is to investigate and remedy wrongdoing.’ . . .
Such open communication is a ‘fundamental adjunct to the right of access to judicial and
quasi-judicial proceedings.’ . . . Since the ‘external threat of liability is destructive of this
fundamental right and inconsistent with the effective administration of justice,’ . . . courts
have applied the privilege to eliminate the threat of liability for communications made
during all kinds of truth-seeking proceedings . . . .” (Silberg, at p. 213, citations omitted.)
       “The usual formulation [of the litigation privilege] is that the privilege applies to
any communication (1) made in judicial or quasi-judicial proceedings; (2) by litigants or
other participants authorized by law; (3) to achieve the objects of the litigation, and
(4) that have some connection or logical relation to the action.” (Silberg, supra, 50
Cal.3d at p. 212.)



                                               7
       The litigation privilege repeatedly has been held to immunize mental health
professionals from liability for statements they have made about matters connected to the
litigation. This includes immunity from claims of professional negligence arising from
negligent or fraudulent preparation of reports and performance of other services.
       For instance, in Howard v. Drapkin (1990) 222 Cal.App.3d 843, a husband and
wife stipulated that Dr. Drapkin would provide services as an independent psychologist,
evaluate the facts and circumstances, and render nonbinding findings and
recommendations in a child custody dispute. The stipulation became a court order. The
report apparently was adverse to the wife, who filed suit against the psychologist,
claiming the report was negligently prepared, contained false statements and material
omissions, and that Dr. Drapkin had an undisclosed conflict of interest. Her causes of
action were for professional negligence, intentional and negligent infliction of emotional
distress and fraud. (Id. at pp. 848–849.) The court observed that the psychologist had
been “hired” by the husband and wife. (Id. at p. 849.) Her report was to be given to the
husband and wife but not the court. (Ibid.)
       The plaintiff wife argued that the psychologist should be liable to her on a theory
of professional negligence. However, the court rejected that argument, applying the
litigation privilege to plaintiff’s professional negligence claim and stating that the
litigation privilege applies to “all torts except malicious prosecution” and extends to
publications “‘made outside the courtroom’” where “‘no function of the court or its
officers is involved.’” (Howard v. Drapkin, supra, 222 Cal.App.3d at p. 861.) The court
followed the four-part analysis established in Silberg and found the litigation privilege
applicable. (Howard, at pp. 863–865.)
       Gootee v. Lightner (1990) 224 Cal.App.3d 587 involved similar facts. There, a
psychologist conducted psychological testing and evaluation in connection with a child
custody dispute. The parties stipulated to his retention, and he prepared a report and
testified. The dissatisfied party sued the psychologist for professional negligence based
on allegations that the testing had been conducted negligently and that the doctor had
prematurely disposed of the raw data underlying the tests. The court held: “Because the

                                              8
gravamen of appellant’s claim relies on negligent or intentional tortious conduct
committed by respondents in connection with the testimonial function, we conclude the
absolute privilege bars civil lawsuits (other than malicious prosecution) seeking to
impose liability on respondents for such misfeasance.” (Id. at p. 591.)
       The appellant in Gootee had argued that the privilege was “inapplicable because a
psychologist owes a duty of care (i.e., carefully to evaluate the family) which was
breached in this case.” (Gootee v. Lightner, supra, 224 Cal.App.3d at p. 593.) The court
rejected that argument, stating, “Implicit in [that argument], however, is the premise that
such conduct is outside the protective ambit of the privilege because it occurred
independently from the testimonial aspects of respondents’ undertaking. However,
appellant cites no pertinent authority for the proposition that ‘preparatory activities’
committed in conjunction with or anticipation of privileged testimony give rise to
independent tort claims. Instead, the authorities provide to the contrary.” (Ibid.) The
court went on to analyze case law that makes clear that “the protective mantle of the
privilege embraces not only the courtroom testimony of witnesses, but also protects prior
preparatory activity leading to the witnesses’ testimony . . . . The offending conduct
alleged by appellant occurred during and as part of the preparatory activities which were
directed toward and done in contemplation of testifying. Moreover, we can discern no
injury other than that which resulted from the testimonial process and appellant had
ample opportunity to attack the ‘negligently prepared expert opinion’ during the prior
litigation, rather than seek compensation through the ‘unending roundelay of litigation’
condemned in Silberg.” (Gootee v. Lightner, supra, 224 Cal.App.3d at pp. 594–595; see
Silberg, supra, 50 Cal.3d at p. 212; Laborde v. Aronson (2001) 92 Cal.App.4th 459;
Block v. Sacramento Clinical Labs, Inc. (1982) 131 Cal.App.3d 386, 390–393; Pettitt v.
Levy (1972) 28 Cal.App.3d 484, 490–491.)
C.     Pertinent law concerning testimony as to competency and medication
       Where a question has been raised as to the mental competency of a defendant in a
criminal proceeding, including his ability to assist counsel in the conduct of his defense,
Penal Code section 1369 allows the trial court to appoint an expert selected by the

                                              9
defendant. “[T]he important function of [Penal Code] section 1367 et seq. [is] to
safeguard an incompetent defendant against an unfair trial, despite his own belief in his
competence.” (Shephard v. Superior Court (1986) 180 Cal.App.3d 23, 32.)
          Where the issue arises as to whether a public institution may administer
medications involuntarily to a person confined therein, the United States Constitution
requires that a hearing be held. (See Sell v. United States (2003) 539 U.S. 166 [123 S.Ct.
2174, 156 L.Ed.2d 197].)
D. The trial court was correct in granting Dr. Plotkin’s anti-SLAPP motion
          1. Dr. Plotkin satisfied the first prong of the anti-SLAPP statute by
establishing Christiana’s causes of action arise from protected activity.
          There is no dispute that the gravamen of Christiana’s causes of action in the
original and proposed first amended complaints are that Dr. Plotkin prepared a report and
testified and that the criminal court relied upon his report and testimony, causing
Christiana damage. However, Cristiana argues that Dr. Plotkin’s report and testimony
are not the types of communications that are protected by the anti-SLAPP statute because
they cannot be characterized as being “in furtherance of a right of free speech” under the
United States or California Constitution and because they “do not concern a public
issue.”
          Christiana’s argument is belied by the very words of Code of Civil Procedure
section 425.16, subdivision (e), which states: “As used in [the anti-SLAPP statute,] ‘act
in furtherance of a person’s right of petition or free speech under the United States or
California Constitution in connection with a public issue’ includes: (1) any written or
oral statement or writing made before a . . . judicial proceeding . . . .” (Italics added.)
This means that, if the communication is made in connection with a judicial proceeding,
it is treated automatically as an act in furtherance of free speech and presumed to address
a public issue. (E.g., Briggs v. Eden Council for Hope & Opportunity, supra, 19 Cal.4th
at pp. 1121–1122.) Thus, as to written or oral statements made to a court, no inquiry as
to the free speech character or public significance of the statement is required. They are
presumed.

                                               10
       Dr. Plotkin has satisfied the first prong of the anti-SLAPP analysis by showing
that the gravamen of the cause of action arises from his communications to the court in a
judicial proceeding.
       2. Christiana failed to bear his burden of establishing a probability of
prevailing because Dr. Plotkin’s written report and oral testimony were privileged
under the litigation privilege of Civil Code section 47, subdivision (b).
       The burden shifted to Christiana to show a probability of prevailing on the merits.
(Equilon Enterprises v. Consumer Cause, Inc., supra, 29 Cal.4th at p. 67.) Christiana has
not established any probability of prevailing on his causes of action, however
denominated, because all of Christiana’s causes of action have as their gravamen the
preparation of the report presented to the court and the provision of testimony, which are
privileged under the litigation privilege of Civil Code section 47, subdivision (b).
       Dr. Plotkin is just the sort of witness the litigation privilege is designed to protect.
Without psychiatrists like Dr. Plotkin, who are willing to serve as experts in determining
the competency of criminal defendants to stand trial, our courts would be unable to fulfill
their crucial, constitutionally mandated duty to protect incompetent criminal defendants
from going to trial during a period when they are unable to assist counsel due to mental
illness. (See Silberg, supra, 50 Cal.3d at p. 213.)
       All of Christiana’s claims arise from and have as their gravamen Dr. Plotkin’s
preparation of the written report presented to the court and his oral testimony. Thus, they
all arise from communications made in judicial proceedings. This is so no matter what
legal theory Christiana has utilized in naming his causes of action (e.g., fraud,
professional negligence, intentional tort, violation of civil rights, defamation, etc.). The
privilege extends to the actions taken in preparation for the report and testimony as well
as the report and testimony themselves. (Gootee v. Lightner, supra, 224 Cal.App.3d at
p. 593.) Thus, the litigation privilege immunizes Dr. Plotkin as to all such causes of
action no matter what they are called so long as the prerequisites of the litigation
privilege are satisfied.



                                              11
       The usual four-part test for application of the litigation privilege discussed in
Silberg is met easily here. (Silberg, supra, 50 Cal.3d at p. 212.) First, the
communications were made in judicial proceedings. The public defender’s request that
the court appoint Dr. Plotkin to prepare a report occurred in the course of the criminal
proceeding and the report itself was presented to the court. In addition, Dr. Plotkin’s
testimony about the administration of psychotropic medication occurred during a judicial
proceeding.
       Second, Dr. Plotkin’s statements were made by “a participant” in the proceeding,
in this case, an expert witness retained by the defense pursuant to an order of the court
and in accordance with the authorization of Penal Code section 1367 et seq.
       As to the third requirement that the communication be “in furtherance of the
objects of the litigation,” the requirement is “in essence, simply part of the requirement
that the communication be connected with, or have some logical relation to the action.”
(Silberg, supra, 50 Cal.3d at pp. 219–220.) As noted, Dr. Plotkin’s report and testimony
were received in evidence by the trial judge and were needed by the trial judge to
determine whether Christiana was competent to assist his counsel at trial and whether he
should be given psychotropic medications.
       Fourth, the report and testimony were “reasonably related” to the action because
they were admitted in evidence and were needed by the trial court to fulfill its duty to
determine through the use of expert opinion whether Christiana was competent to assist
his counsel at trial and whether Christiana should be treated with psychotropic
medication involuntarily.
       All four prongs of the test are satisfied.
       Nor can Christiana prevail on his theory that actions against a psychologist for
professional negligence in preparing reports or testifying are exempt from the privilege.
The authorities are squarely against this argument where, as here, the gravamen of the
plaintiff’s claim is the preparation and presentation of a report or the provision of
testimony. (Gootee v. Lightner, supra, 224 Cal.App.3d 587; Howard v. Drapkin, supra,
222 Cal.App.3d 843; Laborde v. Aronson, supra, 92 Cal.App.4th 459; see Block v.

                                              12
Sacramento Clinical Labs, Inc., supra, 131 Cal.App.3d at pp. 390–393; Pettitt v. Levy,
supra, 28 Cal.App.3d at pp. 490–491.)
       Christiana cannot prevail on any of his causes of action because all are barred by
the litigation privilege.
       3. The parties’ other arguments as to the anti-SLAPP motion.
       Dr. Plotkin argues that he has judicial or quasi-judicial immunity for his report and
testimony. We need not reach that issue because the foregoing is dispositive.
       Christiana argues he should have been given leave to amend his complaint after
the anti-SLAPP motion was filed, whereas Dr. Plotkin argues he had no right to amend at
that point. We need not address the issue because we have taken judicial notice of
Christiana’s proposed first amended complaint and attachments and his arguments
concerning it and have concluded that an amendment would not have assisted Christiana.
       Christiana argues his claim against Dr. Plotkin is for malicious prosecution and
Dr. Plotkin therefore is not immunized by the litigation privilege. However, Christiana
has not demonstrated that he can establish the elements of malicious prosecution,
including prosecution of anything by Dr. Plotkin, lack of probable cause or malice. Nor
did Christiana establish a favorable termination as to the commitment order.
       Christiana objects to the manner in which the anti-SLAPP motion was argued in
the trial court. Since our review is de novo, Christiana is not prejudiced by any
irregularity that may or may not have occurred. Christiana argues that this court should
give him special consideration because he is a pro se litigant. However, doing so would
not change the legally mandated result here.
E. There is no showing that the trial court abused its discretion in the award of
attorney fees
       Dr. Plotkin was entitled to recover attorney fees on his successful anti-SLAPP
motion pursuant to Code of Civil Procedure section 425.16, subdivision (c)(1). However,
Christiana challenges the award of fees as excessive. We review the amount of an award
of attorney fees for abuse of discretion. (Children’s Hospital & Medical Center v. Bontá,
supra, 97 Cal.App.4th at p. 777.)

                                            13
       The trial court was in a far better position than this court to determine whether any
amounts claimed were excessive or duplicative. Christiana claims the fees attributed to
Dr. Plotkin’s motion to reset a hearing date were unnecessary and the fees were excessive
generally because the matter was not a complicated one. However, nothing in the record
convinces us that the trial court was wrong or abused its discretion in calculating the
amount of the award.
       Similarly, we reject Christiana’s argument that the trial court abused its discretion
in awarding fees based on attorney declarations rather than submission of actual billing
records. The trial court was permitted by law to rely on attorney declarations
unaccompanied by detailed billing records. “The law is clear . . . that an award of
attorney fees may be based on counsel’s declarations, without production of detailed time
records.” (Raining Data Corp. v. Barrenechea, supra, 175 Cal.App.4th at p. 1375.)
       Christiana’s argument that the attorney fees award is really to an insurance
company because, as a Beverly Hills psychiatrist, Dr. Plotkin “would have insurance” is
unsupported by citation to any legal authority.
       Nor can we find any abuse of discretion by the trial court in failing to consider
Christiana’s late-filed brief on the issue of attorney fees.




                                              14
                                      DISPOSITION
      The orders and the judgment are affirmed. Respondent is to recover his costs on
appeal.
      NOT TO BE PUBLISHED.


                                                  MILLER, J.*
We concur:


      ROTHSCHILD, Acting P. J.


      JOHNSON, J.




      * Assigned   by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                             15